


EXHIBIT 10.1


AMENDMENT #7 TO AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
AND
AMENDMENT #3 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT


THIS AMENDMENT #7 TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT AND
AMENDMENT #3 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (this
“Amendment”) is entered into by the undersigned parties as of June 28, 2013 with
respect to:
(1)    the Amended and Restated Credit and Security Agreement dated as of
November 7, 2007 by and among Boston Scientific Funding LLC, a Delaware limited
liability company (“Borrower”), Boston Scientific Corporation (“BSC”), a
Delaware corporation, as initial Servicer, Old Line Funding, LLC, a Delaware
limited liability company (“Old Line”), Liberty Street Funding LLC, a Delaware
limited liability company (“Liberty Street”), The Bank of Nova Scotia,
individually and as a Liquidity Bank for Liberty Street and as Liberty Street
Agent (in such capacity, “Liberty Street Agent”), and Royal Bank of Canada, a
Canadian chartered bank acting through a New York branch, in its capacity as
Liquidity Bank for Old Line, as Old Line Agent and as Administrative Agent (as
heretofore amended, the “Credit and Security Agreement”);
(2)    the Receivables Sale Agreement (as defined in the Credit and Security
Agreement, as heretofore amended, the “Receivables Sale Agreement”); and
(3)    the Amended Fee Letter described in the Credit and Security Agreement, as
further amended and restated as of the date hereof.
Unless defined elsewhere herein, capitalized terms used in this Amendment shall
have the meanings assigned to such terms in the Credit and Security Agreement.
RECITALS
WHEREAS, the Borrower, the initial Servicer, Liberty Street, Old Line, The Bank
of Nova Scotia, individually and as a Liquidity Bank for Liberty Street and as
Liberty Street Agent and Royal Bank of Canada, individually, as a Liquidity Bank
for Old Line, as Old Line Agent and as Administrative Agent entered into the
Credit and Security Agreement;
WHEREAS, the Borrower has requested that the Credit and Security Agreement and
the Receivables Sale Agreement be amended as hereinafter set forth; and
WHEREAS, as a condition to agreeing to the requested amendments to the Credit
and Security Agreement, the Agents have requested that the Amended Fee Letter be
further amended and restated as described herein.
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:




--------------------------------------------------------------------------------




1.    Amendments to Credit and Security Agreement. (a)    The amount of the
“Aggregate Commitment” is hereby reduced and the definition thereof in Exhibit I
to the Credit and Security Agreement is hereby amended to reflect that reduction
and reads as follows:
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Commitments to make Loans hereunder. As of June 28, 2013, the Aggregate
Commitment is $300,000,000.
(b)    The definitions of “Amended Fee Letter”, “Liberty Street Liquidity
Agreement”, “Old Line Liquidity Agreement” and “Response Date” in Exhibit I to
the Credit and Security Agreement are hereby deleted in their entirety and
replaced with the following respective definitions:
“Amended Fee Letter” means the Amended Fee Letter, dated as of June 28, 2013, by
and among BSX, Borrower, Liberty Street, Old Line, The Bank of Nova Scotia as a
Liquidity Bank and as the Liberty Street Agent, and RBC as a Liquidity Bank, as
the Old Line Agent and as the Administrative Agent, as the same may be amended,
restated or otherwise modified from time to time.
“Liberty Street Liquidity Agreement” means the Master Liquidity Agreement, dated
as of June 30, 2011, among the Liquidity Banks from time to time party thereto,
Liberty Street and The Bank of Nova Scotia, as Administrator and Liquidity
Agent, as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time.
“Old Line Liquidity Agreement” means, as applicable, (i) the Liquidity Asset
Purchase Agreement, dated as of November 20, 2007, among Old Line, the Old Line
Agent and the Liquidity Banks from time to time party thereto, (ii) the Program
Liquidity Asset Purchase Agreement, dated as of December 5, 2012, among Old
Line, the Old Line Agent and the Liquidity Banks from time to time party thereto
and/or (iii) the Liquidity Loan Agreement, dated as of December 5, 2012, among
Old Line, the Old Line Agent and the Liquidity Banks from time to time party
thereto, as any of the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.
“Response Date” has the meaning set forth in Section 1.8(b)(i).
(c)    The following new definitions are hereby inserted in Exhibit I to the
Credit and Security Agreement in appropriate alphabetical order:
    
“Amendment Effectiveness Date” means June 28, 2013,


“Anniversary Extension Request” has the meaning set forth in Section 1.8(a)(i).


“Anniversary Response Date” has the meaning set forth in Section 1.8(a)(i).


“Consolidated EBITDA” of any Person means for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of


(a) income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,


(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount




--------------------------------------------------------------------------------




and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness,


(c) depreciation expense,


(d) amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,


(e) any extraordinary, unusual or nonrecurring expenses or losses (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business (including as a result of write downs of goodwill or net intangible
assets) and including special charges and purchased research and development
charges in connection with acquisitions and other strategic alliances, inventory
step-up charges, fair value adjustments, and unrealized investment impairments),


(f) any non-cash stock compensation expense in accordance with GAAP,


(g) any cash litigation costs, including judgments, orders, awards, settlements
and related legal costs paid during such period (net of any cash litigation or
settlement payments received during such period) (“Cash Litigation Payments”),
provided that, solely for the purposes of this definition, the aggregate amount
of Cash Litigation Payments under this clause (g) shall not exceed
$2,300,000,000 less the aggregate principal amount of Indebtedness deducted in
determining Consolidated Total Debt pursuant to clause (ii) of the definition of
“Consolidated Total Debt”,


(h) any cash or non-cash charges in respect of restructurings, plant closings,
staff reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges, provided that,
solely for the purposes of this definition, the aggregate amount of all charges
under this clause (h) shall not exceed $500,000,000 after the Amendment
Effectiveness Date,


(i) any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), “Business Combinations - a replacement of
FASB Statement No. 141”, which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
and


(j) any Non-Cash Charges, including those attributable to litigation, intangible
asset impairment, intellectual property research and development charges;


and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of


(a) interest income (except to the extent deducted in determining Consolidated
Interest Expense), and


(b) any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, fair value adjustments, and unrealized
investment impairments).


“Non-Cash Charges” means (a) losses on asset sales, disposals or abandonments,
(b) any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and




--------------------------------------------------------------------------------




excluding amortization of a prepaid cash item that was paid in a prior period).


“Consolidated Interest Expense” of any Person means, for any period, total
interest expense of such Person and its Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Subsidiaries
determined in accordance with GAAP (including, all net costs that are allocable
to such period in accordance with GAAP).


“Consolidated Leverage Ratio” means as at the last day of any period of four
consecutive fiscal quarters of BSX, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA of BSX and its Subsidiaries for such period.


“Consolidated Net Income” of any Person means, for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP plus cash receipts
received in connection with litigation related Non-Cash Charges and minus cash
payments made in connection with such litigation related Non-Cash Charges.


“Consolidated Total Debt” means, at any date, an amount equal to (i) the
aggregate principal amount of all Indebtedness (excluding, for the avoidance of
doubt, any operating leases) of BSX and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP as in effect on the
Amendment Effectiveness Date, less (ii) the aggregate principal amount of
Indebtedness issued or incurred by BSX on or prior to such date to fund tax
deficiency payments; provided that the aggregate amount of any such Indebtedness
issued to fund tax deficiency payments for purposes of this clause (ii) shall
not exceed $2,300,000,000.


“Deferrable Loan” has the meaning set forth in Section 2.1


“Deferred Borrowing Date” has the meaning set forth in Section 2.1.


“Extension Request” has the meaning set forth in Section 1.8(b)(i).


“GAAP” means generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements described in Section 7.1(a)(i).


“Non-Cash Charges” has the meaning set forth in the definition of “Consolidated
EBITDA”.


“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
(d)    The facility provided in the Credit and Security Agreement is hereby
extended by deleting the definitions of “Liquidity Termination Date” and
“Scheduled Termination Date” in Exhibit I to the Credit and Security Agreement
in their entirety and replacing such definitions with the following respective
definitions:
“Liquidity Termination Date” means, for any Group, June 26, 2015 or such later
date as may be specified in the applicable Liquidity Agreement (as such date is
extended from to time in the sole discretion of the Liquidity Bank in such
Group).
“Scheduled Termination Date” means, as to each Liquidity Bank, the earlier to
occur of June 26, 2015 and the date on which its Liquidity Commitment terminates
in accordance with the applicable Liquidity Agreement to which it is a party, in
each of the foregoing cases, unless extended by agreement of such Liquidity Bank
in accordance with Section 1.8.




--------------------------------------------------------------------------------




(e)    Section 1.8 of the Credit and Security Agreement is hereby deleted in its
entirety and replaced with the following:
Section 1.8    Extension of the Scheduled Termination Date.
(a)(i) Provided that no Unmatured Amortization Event or Amortization Event
exists and is continuing, Borrower may request the Liquidity Bank(s) in each
Group to extend by a calendar year their Scheduled Termination Date by
submitting a request for such extension (each, an “Anniversary Extension
Request”) to the Co-Agents at least 35 days and no more than 90 days prior to
each anniversary of the Amendment Effectiveness Date. Each Anniversary Extension
Request must specify the new Scheduled Termination Date that gives effect to the
calendar year extension and the date as of which the Co-Agents and the
applicable Liquidity Bank(s) must respond to the Anniversary Extension Request
(the “Anniversary Response Date”). The Anniversary Response Date must be at
least 30 days after the Anniversary Extension Request is delivered to the
Co-Agents.
(ii)    Promptly upon receipt of an Anniversary Extension Request, each Co-Agent
shall notify its Constituent Lenders of the receipt thereof and shall request
each applicable Liquidity Bank to approve such Anniversary Extension Request.
Each applicable Liquidity Bank approving such Anniversary Extension Request
shall deliver its written approval to its Co-Agent no later than the Anniversary
Response Date, whereupon such Co-Agent shall notify the other Co-Agents(s) and
Borrower within one Business Day thereafter as to which (if any) of such
Co-Agent's applicable Constituent Liquidity Banks have approved such Anniversary
Extension Request.
(iii)    If any Liquidity Bank does not approve the Anniversary Extension
Request, its Co-Agent shall promptly notify its Conduit, the other Co-Agent(s)
and Borrower and the Anniversary Extension Request shall be deemed denied and
the Scheduled Termination Date shall remain unchanged. If all applicable
Liquidity Banks approve the Anniversary Extension Request by the Anniversary
Response Date, the calendar year extension of the Scheduled Termination Date
shall become effective on the Anniversary Response Date, and each of the
Co-Agents shall promptly notify Borrower and the other Co-Agent(s) of the
applicable Liquidity Banks' new Scheduled Termination Date.
(b)(i) Provided that no Unmatured Amortization Event or Amortization Event
exists and is continuing, Borrower may also request one or more Liquidity
Bank(s) to extend its Scheduled Termination Date by submitting a request for an
extension (each, an “Extension Request”) to the Co-Agents no more than 90 days
prior to each Liquidity Bank's respective Scheduled Termination Date then in
effect. Each Extension Request must specify the new Scheduled Termination Date
requested by Borrower for such Liquidity Bank(s) and the date (which must be at
least 30 days after the Extension Request is delivered to the Co-Agents) as of
which the Co-Agents and the applicable Liquidity Bank(s) must respond to the
Extension Request (the “Response Date”).
(ii)    Promptly upon receipt of an Extension Request, each Co-Agent shall
notify its Constituent Lenders of the receipt thereof and shall request each
applicable Liquidity Bank to approve such Extension Request. Each applicable
Liquidity Bank approving such Extension Request shall deliver its written
approval to its Co-Agent no later than the Response Date, whereupon such
Co-Agent shall notify the other Co-Agents(s) and Borrower within one Business
Day thereafter as to which (if any) of such Co-Agent's applicable Constituent
Liquidity Banks have approved such Extension Request.
(iii)    If any applicable Liquidity Bank does not approve the Extension Request
(each such non-approving Liquidity Bank, a “Non-Approving Lender”), its Co-Agent
shall promptly notify its Conduit, the




--------------------------------------------------------------------------------




other Co-Agent(s) and Borrower and the Borrower shall have the right to (x)
require such Non-Approving Lender to assign all, but not less than all, of its
Commitment and outstanding Obligations by entering into written assignments with
one or more Eligible Assignees not later than such Non-Approving Lender's
existing Scheduled Termination Date, or (y) to pay in full all Obligations (if
any) owing to such Non-Approving Lender and terminate its Commitment no later
than such Non-Approving Lender's existing Scheduled Termination Date. Each
assignment pursuant to clause (b)(iii)(x) above to an Eligible Assignee (which
may include a Constituent of another Co-Agent) shall become effective on the
existing Scheduled Termination Date and, subject to receipt of payment in full
on such exiting Scheduled Termination Date of all Obligations, if any, owing to
such Non-Approving Lender, such Non-Approving Lender shall make each such
requested assignment; provided, that any amount which would be owing to such
Non-Approving Lender pursuant to Section 4.3 hereof shall be payable by the
Borrower as if the Borrower had prepaid the Loans of the assigning Lenders. If
no assignment of a Non-Approving Lender's Commitment to an Eligible Assignee is
executed pursuant to clause (b)(iii)(x) above by such Non-Approving Lender's
existing Scheduled Termination Date, the Scheduled Termination Date for all
Lenders shall remain unchanged. If all Liquidity Banks approve an Extension
Request by the Response Date, the Scheduled Termination Date specified in such
Extension Request shall become effective on such Response Date as to the
approving Liquidity Banks, and each of the Co-Agents shall promptly notify the
Borrower and the other Co-Agents of the applicable Liquidity Banks' new
Scheduled Termination Date.
(f)    Section 2.1 of the Credit and Security Agreement is hereby deleted in its
entirety and replaced with the following:
Section 2.1    Request a Borrowing; Deferrable Borrowing. Borrower (or the
Servicer, on Borrower's behalf) shall give the Co-Agents irrevocable notice in
the form of Exhibit II hereto (each, a “Borrowing Request”) not later than 11:00
a.m. (New York City time) at least one (1) Business Day before the Borrowing
Date of each Advance. On each Borrowing Date, each applicable Lender shall make
available its Loan or Loans in accordance with this Section 1.2(b).
Notwithstanding anything to the contrary in this Agreement, to the extent that
Borrower delivers a Borrowing Request pursuant to this Section 2.1 specifying
the amount of the requested Advance, each Co-Agent may, by 4:00 p.m. (New York
City time) on the day prior to the requested Borrowing Date, notify the Borrower
and the Administrative Agent (who, in turn, on that same day shall notify the
other Co-Agents) in writing of the election of the Lenders in its Group to fund
their portion of such requested Advance (the “Deferrable Loan”) not on the
requested Borrowing Date, but rather on or before the thirty-third (33rd) day
(or if such day is not a Business Day, the next succeeding Business Day)
following the date on which such Borrowing Request is delivered (a “Deferred
Borrowing Date”). In the event of such an election to defer by any Group,
Borrower shall have the option to cancel the Borrowing Request by prompt notice
to all Co-Agents, and in the absence of such cancellation, (i) the Lenders in
the Groups which did not elect to defer the borrowing shall be obligated to fund
their portion of the requested Advance on the requested Borrowing Date and the
Lenders in the Group which elected to defer shall be obligated to fund the
Deferrable Loan on the applicable Deferred Borrowing Date, in each case, so long
as all applicable conditions in respect of the applicable borrowing are
satisfied as of the applicable requested Borrowing Date and (ii) with respect to
each of the Lenders in any Group which elect to make a Deferrable Loan (and
their Commitments in like amounts), the Program Fee (as defined in the Amended
Fee Letter) and Unused Fee (as defined in the Amended Fee Letter) shall be
payable as provided in the Amended Fee Letter.


(g)    Section 9.1 of the Credit and Security Agreement is hereby amended by
adding the following new “Amortization Event” as clause (o) at the end thereof:


(o) As at the last day of any period of four consecutive fiscal quarters of BSX,
the Consolidated




--------------------------------------------------------------------------------




Leverage Ratio shall exceed 3.5 to 1.0.


(h)    The following new Section 14.15 of the Credit and Security Agreement is
hereby inserted immediately after Section 14.14 of the Credit and Security
Agreement:
Section 14.15    Replacement of Group. If the Co-Agent for any Group elects to
make a Deferrable Loan pursuant to Section 2.1, upon notice to such Co-Agent and
the Administrative Agent, Borrower shall have the right to terminate the
interests, rights and obligations of the Lenders and the Co-Agent in such Group
or require each Lender in such Co-Agent's Group to assign all, but not less than
all, of its Commitment and outstanding Obligations, without recourse, all of its
respective interests and rights under this Agreement to any Eligible Assignee
that shall execute an Assignment and Acceptance Agreement; provided, that each
Lender in such terminated Group shall have received payment of all Obligations
then owing to it, including (for the avoidance of doubt) any amount which would
be owing to such assigning Lender pursuant to Section 4.3 hereof as if such
assignment were instead a prepayment of the Loans of the assigning Lender.
Following any such assignment, Schedule A, Schedule 14.2 and other relevant
provisions of this Agreement will be deemed amended or supplemented, as
appropriate, without further action, by the information contained in the
applicable Assignment and Acceptance Agreement.    


(i)    In conjunction with the reduction of the Aggregate Commitment, the
Commitment of each Committed Lender in each Group is reduced proportionately and
to reflect such reductions, Schedule A to the Credit and Security Agreement is
hereby deleted in its entirety and replaced with Schedule A attached hereto.


(j)    Exhibit III to the Credit and Security Agreement is hereby deleted in its
entirety and replaced with Exhibit III attached hereto.


2.    Amendment to Receivables Sale Agreement and Restatement of Amended Fee
Letter.    


(a)    Schedule 2.1(r) to the Receivables Sale Agreement is hereby deleted in
its entirety and replaced with Schedule 2.1(r) attached hereto.


(b)    In connection with the execution of this Amendment, the Amended Fee
Letter provides for the payment by Borrower of the fees as described therein and
sets forth the Borrower's obligation with respect to fees related to Deferrable
Loans.
3.    Conditions Precedent to Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that the Agents shall have received:
(a)    counterparts hereof duly executed by each of the parties hereto;
(b)    the Amended Fee Letter, dated as of the date hereof, duly executed by
each of the parties thereto, together with payment of the Renewal Fee described
therein;
(c)    Liberty Street shall have received counterparts of an amendment to the
Liberty Street Liquidity Agreement extending the term thereof to June 26, 2015;
and
    (d)    Old Line shall have received counterparts of an amendment to the Old
Line Liquidity Agreement extending the term thereof to June 26, 2015.




--------------------------------------------------------------------------------




The signatures of Liberty Street and Old Line on counterparts of this Amendment
shall constitute confirmation that conditions (c) and (d), respectively, have
been satisfied.
4.    Representations and Warranties. In order to induce the Conduits, the
Liquidity Banks, the Agents and the Administrative Agent to execute, deliver and
perform this Amendment, the Loan Parties hereby represent and warrant that after
giving effect to this Amendment, each of the representations and warranties set
forth in Section 6.1 of the Credit and Security Agreement (other than Sections
6.1(b) and 6.1(g) thereof) and in Section 2.1 of the Receivables Sale Agreement
(other than Sections 2.1(b) and 2.1(g) thereof) is true and correct in all
material respects on and as of the date hereof (except for representations and
warranties stated to refer to a specified earlier date, in which case such
representations and warranties are true and correct as of such earlier date);
provided that the preceding materiality standard shall not apply to those
representations and warranties which themselves contain materiality standards.
5.    Scope of Amendment. Except as expressly amended hereby, each of the Credit
and Security Agreement and the Receivables Sale Agreement remains in full force
and effect in accordance with its terms and this Amendment shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
other terms, conditions, obligations, covenants or agreements contained in the
Credit and Security Agreement or the Receivables Sale Agreement, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.
8.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
9.    Counterparts. This Amendment may be executed in any number of counterparts
(including by way of facsimile or electronic transmission) and each of such
counterparts shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same instrument.
[Signature pages follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


BOSTON SCIENTIFIC FUNDING LLC


By: /s/ Robert J. Castagna
Name: Robert J. Castagna
Title: President and Treasurer




BOSTON SCIENTIFIC CORPORATION, as Servicer and Seller


By: /s/ Robert J. Castagna
Name: Robert J. Castagna
Title: Vice President, Treasurer








--------------------------------------------------------------------------------






OLD LINE FUNDING, LLC


By: ROYAL BANK OF CANADA, Its Attorney-in-Fact


By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory




ROYAL BANK OF CANADA, individually as a Liquidity Bank, as Old Line Agent and as
Administrative Agent


By: /s/ Kimberly L. Wagner
Name: Kimberly L. Wagner
Title: Authorized Signatory


By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory








--------------------------------------------------------------------------------






LIBERTY STREET FUNDING LLC


By: /s/ Jill A. Russo
Name: Jill A. Russo
Title: Vice President




THE BANK OF NOVA SCOTIA, as a Liquidity Bank


By: /s/ John Frazell
Name: John Frazell
Title: Director




THE BANK OF NOVA SCOTIA, as Liberty Street Agent


By: /s/ John Frazell
Name: John Frazell
Title: Director










--------------------------------------------------------------------------------




SCHEDULE A


COMMITMENTS




LENDER
COMMITMENT
 
 
Old Line
None
Royal Bank of Canada
$180,000,000
Liberty Street
None
The Bank of Nova Scotia
$120,000,000









--------------------------------------------------------------------------------




EXHIBIT III
LOAN PARTIES' ORGANIZATIONAL ID NUMBERS; JURISDICTIONS OF ORGANIZATION; CHIEF
EXECUTIVE OFFICE ADDRESSES; LOCATION(S) WHERE RECORDS ARE KEPT
Legal Name of loan Party
Prior Legal Name, Trade Name or Assumed Name
Organizational
ID
Jurisdiction
of Organization
Chief Executive Office
Locations of Records and material Contracts
Boston Scientific Corporation
None
0874815
Delaware
One Boston Scientific Place, Natick, Massachusetts 01760
Anticipated Move in Q2 2014 to:
100 Boston Scientific Way Marlborough, MA 01752-1234
One Boston Scientific Place, Natick, Massachusetts 01760
One Scimed Place, Maple Grove, MN 55311-1566
500 Commander Shea Blvd., Quincy, Massachusetts 02171
100 Boston Scientific Way Marlborough, MA 01752-1234
Boston Scientific Funding Corporation
None
3541726
Delaware
One Boston Scientific Place, Natick, Massachusetts 01760


Anticipated Move in Q2 2014 to:
100 Boston Scientific Way Marlborough, MA 01752-1234
One Boston Scientific Place, Natick, Massachusetts 01760
One Scimed Place, Maple Grove, MN 55311-1566
500 Commander Shea Blvd., Quincy, Massachusetts 02171
100 Boston Scientific Way Marlborough, MA 01752-1234











--------------------------------------------------------------------------------






SCHEDULE 2.1(r)
SELLERS' ORGANIZATIONAL ID NUMBERS; JURISDICTIONS OF ORGANIZATION; CHIEF
EXECUTIVE OFFICE ADDRESSES; LOCATION(S) WHERE RECORDS ARE KEPT
Legal Name of loan Party
Prior Legal Name, Trade Name or Assumed Name
Organizational
ID
Jurisdiction
of Organization
Chief Executive Office
Locations of Records and material Contracts
Boston Scientific Corporation
None
0874815
Delaware
One Boston Scientific Place, Natick, Massachusetts 01760
Anticipated Move in Q2 2014 to:
100 Boston Scientific Way Marlborough, MA 01752-1234
One Boston Scientific Place, Natick, Massachusetts 01760
One Scimed Place, Maple Grove, MN 55311-1566
500 Commander Shea Blvd., Quincy, Massachusetts 02171
100 Boston Scientific Way Marlborough, MA 01752-1234







